department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person ak jf id no telephone number sepnone t eo b1 employer_identification_number dear sir madam this letter modifies private_letter_ruling number dated date the first sentence in the first paragraph under the heading rationale should be deleted and the following sentence should be substituted in its place llc has represented that it is classified as a partnership for federal tax purposes under sec_301_7701-3 of the procedure and administration regulations in addition under the heading rulings the following sentence should be added to the second paragraph following the three numbered rulings in particular no opinion is expressed regarding i whether the llc is classified as a partnership for federal tax purposes or ii if llc is classified as a partnership whether you are a partner in the partnership in all other respects private_letter_ruling number remains the same in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely signed marvin friediander marvin friedlander manager exempt_organizations technical group sec_1
